Citation Nr: 0505065	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  01-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable disability rating for post-
traumatic stress disorder (PTSD) from October 13, 1988, to 
January 3, 1991. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for PTSD from January 4, 1991, to February 25, 
1993. 


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his attorney




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970.

This appeal arose from a March 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 
noncompensable evaluation for that disorder from October 13, 
1988, and further assigned a 10 percent evaluation for that 
disorder from January 4, 1991.  The Board of Veterans' 
Appeals (Board) notes that by a September 1994 rating 
decision the RO granted a 100 percent schedular rating for 
PTSD, effective February 26, 1993.  As the veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the zero percent 
disability rating until the full grant of a 100 percent 
schedular rating was allowed.  See Fenderson v. West, 12 Vet. 
App. 119, 125- 126 (1999).

The veteran presented testimony at a videoconference hearing 
in November 2001.   In May 2002 the case was remanded by the 
Board to facilitate the veteran's request for an additional 
videoconference hearing that was conducted in August 2002.  
In October 2002 the Board issued a decision, which found that 
the veteran did not file a timely notice of disagreement with 
a September 1994 rating decision.  

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (CAVC or Court), and in 
April 2001 the Court granted a Joint Motion for Remand (Joint 
Motion).  The Joint Motion indicated that a remand was 
warranted for the Board to provide further reasons and bases 
for its decision and for the Board to address whether 
evidence submitted by the veteran in March 1991 constituted a 
notice of disagreement with a rating decision issued earlier 
that month.  

In a March 2004 Board decision, the Board once again found 
that the veteran did not file a timely notice of disagreement 
with a September 1994 rating decision.  In addition, the 
Board remanded the issue of entitlement to an earlier 
effective date for a 100 percent evaluation for PTSD to the 
RO for a determination as to whether evidence submitted by 
the veteran in March 1991 constituted a notice of 
disagreement with a rating decision issued earlier that 
month.  The Board also referred several issues to the RO, 
including whether there was clear and unmistakable error 
(CUE) in March 1991 and July 1991 rating decisions and 
whether the veteran was entitled to a temporary total 
evaluation based upon a period of hospitalization.

In June 2004, the RO issued a rating decision which found 
that there was no CUE in the March 1991 and July 1991 rating 
decisions and that the veteran was not entitled to a 
temporary total evaluation based upon a period of 
hospitalization.  The same day that the rating decision was 
issued in June 2004, the RO issued a statement of the case, 
in which the RO determined that the evidence submitted by the 
veteran in March 1991 did constitute a notice of disagreement 
with the March 1991 rating decision.  Thereafter, the veteran 
filed a timely substantive appeal in July 2004.  

In view of the RO determination that the veteran submitted a 
timely notice of disagreement with the March 1991 rating 
decision, the claim for CUE in the March 1991 rating decision 
is now moot.  Because the March 1991 decision remains 
pending, that decision is not final and it cannot be the 
subject of a claim for CUE.  

The veteran's attorney presented argument at a Travel Board 
hearing in December 2004, the third hearing by the Board in 
this case.  A transcript of that presentation has been 
associated with the claims folder pursuant to the provisions 
of 38 U.S.C.A. §§ 7102 and 7107, the Veterans Law Judges who 
conducted the November 2001, August 2002, and December 2004 
Board hearings will participate as panel members in the 
adjudication of this claim.

As will be explained, because the veteran has filed a timely 
notice of disagreement from an intertwined issue, the Board 
finds, regrettably, that further action is required by the RO 
before a final decision can be issued on the matters 
currently on appeal before the Board.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required by him.


REMAND

With regard to the claim of CUE in the July 1991 rating 
decision, the Board notes that the basis of the veteran's CUE 
claim is that the RO erred in failing to grant a total rating 
based on individual unemployability due to service connected 
disability.  As previously noted, the RO in June 2004, in 
part, denied the CUE claim with respect to the July 1991 
rating decision. 
 
On July 26, 2004, the RO received the veteran's notice of 
disagreement with respect to the issues of CUE in the July 
1991 rating decision and the denial of a temporary total 
evaluation based upon a period of hospitalization.  It does 
not appear from the record before the Board that the veteran 
and his attorney have been provided with a statement of the 
case concerning these issues.  The veteran was notified by 
letter dated December 9, 2004, that his claims folders were 
being transferred to the Board.  Where a statement of the 
case (SOC) has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral to the 
RO, is required by the Board.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

With respect to the pending initial evaluation claims, the 
Board finds that these claims are inextricably intertwined 
with the claim for CUE in the July 1991 rating decision that 
is subject to the Manlincon remand.  This is so because if 
error is found in the July 1991 denial of a total rating 
based upon individual unemployability, it would undoubtedly 
impact the initial evaluation of the veteran's service-
connected PTSD prior to February 1993.  It would therefore be 
a denial of due process for the Board to address the initial 
evaluation claims without first remanding the case to the RO 
for an SOC on the CUE claim from the July 1991 rating 
decision.  Therefore, the Board will defer a decision on the 
initial rating issue (encompassing a compensable disability 
rating for PTSD from October 13, 1988, to January 3, 1991, 
and a rating in excess of 10 percent from January 4, 1991, to 
February 25, 1993) until the RO has completed the necessary 
action regarding the claim of CUE in the July 1991 RO 
decision.

For the reasons stated, this case is REMANDED for the 
following action:

The RO should issue an SOC with respect 
to the issue of CUE in the July 1991 
rating decision and the issue of 
entitlement to a temporary total 
evaluation based upon a period of 
hospitalization (unless it has already 
done so and not been made of record).  
The veteran and his representative should 
be advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of these 
issues.  

Thereafter, the case should be returned to the Board in 
accordance with the usual appellate procedures.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



			
          WARREN W. RICE, JR.                                     
U. R. POWELL
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



